DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (20060089526) in view of Di Nardo (20080033462) and Schaaf (6,764,439).

As to claim 1, Chen discloses: A cannula holder used in ophthalmic operations (see figure 2 and abstract), the cannula holder comprising: a piercing needle (48) configured to pierce an eyeball (see explanation below and paragraph 0028-0029) upon attachment of the cannula to the eyeball, whereupon the piercing needle is removed from the cannula together with the holder (see paragraph 0029); a cannula (20/14) including a resin cap with a slit through which the piercing needle passes at a back end of the cannula (see paragraph 0022, ,made of an elastomer and figures 5b-6b showing slits). Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Chen” meets the structural limitations of the claim, and the “piercing needle” is structured to “pierce an eyeball upon attachment of the cannula to the eyeball”.
Chen fails to directly disclose: claw portions that are formed on a front end of the cannula holder and which clamp sides of the cannula at positions where said claw portions face each other and the claw portions are provided at positions to apply clamping forces perpendicularly toward opposed long sides of the approximately oblong cross-section of the piercing needle via pressing on the cannula so as to prevent bending of the piercing needle.
In the same field of endeavor, namely ocular cannula delivery devices, Di Nardo teaches an ocular treatment device using an attachment feature (2a) using claw portions (21) that are formed on a front end of the cannula holder (see figure 2) and which clamp sides of the cannula at positions where said claw portions face each other (see figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment means of Chen to use claw portions to attach the cannula holder to a ridge of the cannula as taught by Di Nardo to provide controlled releasable attachment to the delivery device. Examiner notes once the combination is made, the element 46 of Chen will be modified to have the claw attachment means of Di Nardo, which will attach to ridges in the cannula (20/14). Examiner notes the claw portions of Di Nardo press on the cannula (10/11) the same way applicants invention does. Thus, its seen to be structured to “to prevent bending of the piercing needle”. 
Chen further fails to disclose: wherein, the piercing needle is manufactured to have an approximately oblong cross-section that fits together with a form of the slit at a position that allows the piercing needle to pass through the slit.
In the same field of endeavor, namely ocular treatment devices, Schaaf teaches its well known to use oval needles to pierce the eye (see figure 3B-3D and col 5 lines 44-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the needle of Chen that allows the device to pierce the eye and deploy the cannula, for the oval needle of Schaaf since these needle mechanisms perform the same function of allowing a user to pierce the eye. Simply substituting one needle for another would yield the predicable result of allowing a device to make a small incision into a patient’s eye. See MPEP 2143. In addition, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle (48) and all corresponding components needed of Chen to define an oblong cross-sectional configuration, since a modification would have involved a mere change in the form or shape of a component. A change in from or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). In the device as modified, the needle having an oblong cross section would fit together with a form of the slit at a position that allows the piercing needle to pass through the slit. The claw portions will be able to apply clamping forces perpendicularly toward opposed long sides of the approximately oblong cross-section of the piercing needle (via pressing on the implant, these forces will be toward the needle). Note the claim does not require clamping directly on the sides of the needle. It’s finally noted that oval is seen to meet the definition of oblong with is “elongated from a circular form” see dictionary.com. 

As to claim 2, the combination of Chen, Di Nardo and Schaaf discloses the invention of claim 1, the combination further discloses: further comprising a depression (area denoted as 24 in figure 3 of Di Nardo) in a side of the front end of the cannula holder, allowing visibility of a part of a back end of the cannula from the depression (structured to allow a user to see a part of a back of the cannula).

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. As the applicants arguments that the needle of Schaaf is not configured to pierce an eyeball upon attachment of the cannula to the eyeball whereupon the needle is withdrawn from the canula together with the holder, examiner notes Schaaf is not being relied on to teach this limitation. As explained in the current rejection, the primary reference Chen is being used to teach this structure. Schaaf is being relied on for teaching the needle shape. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, examiner notes the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Chen” meets the structural limitations of the claim, and the “piercing needle” is structured to “pierce an eyeball upon attachment of the cannula to the eyeball”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771